t c memo united_states tax_court neil l whitesell and tracy l whitesell petitioners v commissioner of internal revenue respondent docket no filed date neil l whitesell and tracy l whitesell pro_se joel d mcmahan for respondent memorandum opinion paris judge in a notice_of_deficiency respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined an addition_to_tax for failure to timely file under sec_6651 of dollar_figure for on date respondent filed a motion for partial summary_judgment under rule the issues are whether the expiration of the periods of limitation for assessment of deficiencies attributable to the s corporations’ income barred respondent from determining flowthrough income for mr whitesell from his wholly owned s_corporations and whether petitioners and respondent entered into a contract settling petitioners’ income_tax liabilities for and the court holds for respondent on both issues and will grant respondent’s motion for partial summary_judgment background the court derives the following facts from the parties’ pleadings and motion papers including exhibits and affidavits they are stated solely for the purpose of deciding respondent’s motion for partial summary_judgment and not as findings_of_fact in this case see rule b fed r civ p a cook v 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure commissioner 115_tc_15 aff’d 269_f3d_854 7th cir petitioners resided in florida when they timely filed their petition i petitioners’ and federal tax returns on date petitioners filed their form_1040 u s individual_income_tax_return for on date petitioners filed their form_1040 for respondent issued to petitioners a notice_of_deficiency for their and tax years on date the adjustments in the notice_of_deficiency included amounts that flowed through from mr whitesell’s wholly owned s corporations--whitesell international corp wic nlw holdings llc nlw and whitesell corp wic and nlw filed their forms 1120s u s income_tax return for an s_corporation for on date nlw filed its form_1120s for on date respondent did not issue a notice_of_deficiency to any of mr whitesell’s s_corporations 2absent a stipulation to the contrary this case is appealable to the u s court_of_appeals for the eleventh circuit and the court follows precedent of that court that is squarely on point see sec_7482 54_tc_742 aff’d 445_f2d_985 10th cir 3the parties have stipulated that during all relevant times nlw holdings llc is a s_corporation for federal_income_tax purposes ii petitioners’ offer-in-compromise on date after their petition was filed with the court petitioners mailed to the internal_revenue_service irs a modified form 656-l offer_in_compromise doubt as to liability oic for their federal_income_tax liabilities for through including liabilities resulting from the related flowthrough entities petitioners substantially_modified the terms and conditions of the form 656-l by crossing out sentences in subsections b and d and crossing out entirely subsections k l and m along with their oic petitioners tendered a dollar_figure million check as satisfaction of their through tax_liabilities 4the petition was filed on date 5in their response to respondent’s motion for partial summary_judgment petitioners stated that the dollar_figure million was a calculation of the tax with interest to a specific date petitioners did not request from the irs an amount to pay off their outstanding tax_liabilities the irs received their oic and deposited the dollar_figure million check a few weeks later on date the irs sent petitioners a letter informing them that it was returning their oic on date the irs sent petitioners another letter confirming that it had closed its file on their oic and was in the process of refunding their dollar_figure million deposit because of the modified terms and conditions petitioners have not provided this court with a copy of the returned check but they did provide a bank account statement reflecting a deposit of dollar_figure million on date discussion summary_judgment is intended to expedite litigation by avoiding unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any 6these facts are inferred in favor of petitioners because this case is before the court on respondent’s motion for partial summary_judgment see 85_tc_527 they are derived from a legal memorandum submitted with petitioners’ response the memorandum was not addressed to petitioners and was prepared by a law firm that is not representing petitioners before this court in addition the irs correspondence dated january and date referenced in the memorandum have not been provided to this court material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir 85_tc_527 partial summary adjudication may be made which does not dispose_of all issues in the case naftel v commissioner t c pincite see also rule b the moving party bears the burden of proving that no genuine issue of material fact exists and that a decision may be rendered as a matter of law naftel v commissioner t c pincite in deciding whether to grant summary_judgment the court views the factual material and inferences drawn from that material in the light most favorable to the opposing party id however the party opposing summary_judgment may not simply rest upon the mere allegations or denials of his pleadings the adverse_party must set forth specific facts in affidavits or otherwise showing the existence of a genuine issue for trial rule d 477_us_317 petitioners have not identified disputes as to any genuine issue of material fact related to the issues in respondent’s motion for partial summary_judgment accordingly partial summary_judgment is appropriate in this case i whether the periods for assessment have expired respondent determined that mr whitesell had flowthrough income attributable to income originating in transactions of separate taxable s_corporations petitioners argue that the s corporations’ periods for assessment should govern whether respondent may make a timely adjustment to any of their form sec_1040 for any item related to the corporate entities respondent contends that the period for assessment is determined by the taxpayers’ return and not by the returns of related entities whose attributes flow through to the taxpayers’ return generally the commissioner’s authority to assess income_tax deficiencies is limited to a period ending three years after the filing of the taxpayers’ return see sec_6501 the statute_of_limitations is an affirmative defense and the party interposing it must specifically plead it and carry the burden of showing its applicability 117_tc_308 see rule alder v commissioner 85_tc_535 generally statutes limiting the assessment and collection of tax are strictly construed in the government’s favor 464_us_386 the parties focus on the term return in sec_6501 t he amount of tax imposed by this title shall be assessed within years after the return was filed emphasis added here the question is whether the return referred to is that of the shareholder or the s_corporations this court has consistently held that the relevant return for determining whether the period for assessment has expired under sec_6501 is that of the taxpayer with respect to whom the commissioner seeks to determine a deficiency see robinson v commissioner t c pincite 99_tc_490 and cases cited thereat the court has reached that conclusion irrespective of whether the adjustment concerned the transactions of another entity or whether that entity was taxable see lardas v commissioner t c pincite petitioners’ argument appears to focus on a previous conflict amongst u s courts of appeals that arose around over whether the period for assessment of a passthrough corporate entity or a shareholder controlled the commissioner’s authority to determine a deficiency for an item flowing from the corporation to the shareholder in 506_us_523 the supreme 7the u s courts of appeals for the second fifth and eleventh circuits held that the filing of the shareholder’s return controlled the period for assessment see 963_f2d_783 5th cir aff’g brody v commissioner tcmemo_1991_78 954_f2d_653 11th cir aff’g 94_tc_863 952_f2d_675 2d cir aff’g tcmemo_1991_70 the u s court_of_appeals for the ninth circuit held that the filing of the passthrough corporate entity’s return controlled the period for assessment see 877_f2d_756 continued court resolved that conflict in the context of a s_corporation and its shareholder by holding that adjustments to a shareholder’s income are governed by the shareholder’s period for assessment the supreme court also interpreted the term return in sec_6501 to be the return of the taxpayer against whom the deficiency is determined or to be assessed id pincite after bufferd was released congress enacted the taxpayer_relief_act_of_1997 publaw_105_34 sec stat pincite which in part amended sec_6501 one of its specifically intended purposes was to clarify this issue with respect to s_corporations see robinson v commissioner t c pincite and legislative_history cited thereat the legislative_history explains that the new provision is intended to clarify that the return that starts the running of the period of limitations on assessment for a taxpayer is the return of the taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit see h_r rept no pincite 1997_4_cb_323 s rept no pincite 1997_4_cb_1067 h_r conf rept no pincite continued 9th cir rev’g tcmemo_1986_405 sec_7701 defines person to mean and include an individual a_trust estate partnership_association company or corporation 1997_4_cb_1457 see also robinson v commissioner t c pincite therefore the controlling return for each period of limitation for assessment in this case is petitioners’ respective form 1040--not the corresponding forms 1120s of the related s_corporations petitioners filed their form_1040 on date and their form_1040 on date the notice_of_deficiency for petitioners’ and tax years was issued on date which was within the 3-year period of limitations on assessment for each year in issue accordingly respondent is not time barred from assessing income_tax attributable to the flowthrough income for mr whitesell for petitioners’ tax_year sec_2011 and sec_2012 see sec_6501 506_us_523 robinson v commissioner t c pincite see also sec_6503 providing that the period of limitations shall be suspended for the period during which the secretary is prohibited from making the assessment or a proceeding in tax_court becomes final and for days thereafter ii whether petitioners settled their and income_tax liabilities in date after the petition was filed petitioners tendered to the irs a dollar_figure million check with their oic for their tax years through petitioners argue that under the uniform commercial code ucc their oic was accepted when the irs negotiated the check and did not reject their oic within days of receipt respondent argues that negotiation of a check does not constitute accord and satisfaction and that the ucc does not govern the power of the irs to administer the federal income_taxation system once a case is docketed in this court a well-settled legal framework applies that framework comprises general principles regarding the enforcement of settlements in the tax_court that were set out in 108_tc_320 quoting manko v commissioner t c memo aff’d without published opinion 208_f3d_205 3d cir as follows for almost a century it has been settled that voluntary settlement of civil controversies is in high judicial favor 216_us_582 171_us_650 a valid settlement once reached cannot be repudiated by either party and after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 however a court will not force a settlement on parties where no settlement was intended 419_f2d_1197 d c cir a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 52_tc_420 supplemented by 53_tc_275 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms heil v commissioner tcmemo_1994_417 17a am jur 2d contracts sec_27 and sec_28 williston on contracts sec_3 4th ed mutual assent generally requires an offer and an acceptance 17a am jur 2d contracts sec_41 ‘an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ’ restatement contract sec_2d sec_24 see also mcmullen v commissioner tcmemo_2015_219 fpl group inc v commissioner tcmemo_2008_144 in order for the court to determine that the parties entered into a valid settlement the court must determine as a prerequisite whether the parties objectively manifested mutual assent to settle petitioners’ income_tax liabilities for and in this court depending on the facts and circumstances of a case mutual assent can be objectively manifested by concessions compromises and settlements and memorialized in various ways including the parties’ execution of a stipulation of settled issues or a stipulation of settlement a settlement stipulation is in all essential characteristics a mutual contract by which each party grants to the other a concession of some rights as a consideration for those secured and the settlement stipulation is entitled to all of the sanctity of any other contract 26_tc_171 mcmullen v commissioner at however a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of writing see dorchester indus inc v commissioner t c pincite haiduk v commissioner tcmemo_1990_506 holding that formal stipulations of settlement are not absolute prerequisites to an agreement to settle if the parties’ intent and the settlement terms are otherwise ascertainable the parties have not filed with the court any document memorializing settlement of the issues for petitioners’ tax_year sec_2011 and sec_2012 nor have the parties manifested mutual assent through an offer and acceptance petitioners argue that their submission of the oic with the dollar_figure million check together with the irs’ negotiation of the check constituted an accord and satisfaction under the ucc and thus meets the mutual assent requirement for a contract however the u s government as the sovereign is not bound by such state statutes as the ucc see 287_us_103 96_tc_686 aff’d 958_f2d_122 5th cir bear v commissioner tcmemo_1992_690 wl at aff’d without published opinion 19_f3d_26 9th cir in any event petitioners’ submission of the oic on date does not illustrate the irs’ assent by letter dated date the irs notified petitioners that their oic would be returned along with their dollar_figure million deposit the irs also notified petitioners in a second letter dated date that the reason for rejecting the oic was petitioners’ modifying its terms and conditions under a contract law analysis respondent rejected petitioners’ offer thus there was no settlement see eg angle v commissioner tcmemo_2016_27 petitioners further argue that by cashing their check the irs accepted their oic this argument is incorrect the irs cashing a check does not necessarily mean that the irs has accepted the offer see currier v commissioner tcmemo_2011_113 holding that the taxpayer’s check did not constitute full payment of his tax_liabilities and the taxpayer did not enter into a binding agreement with the commissioner to compromise his tax_liabilities kehew v commissioner tcmemo_1983_354 holding that the simple acceptance and cashing of a check tendered by a taxpayer does not represent a final_determination binding upon the government as the recipient of the funds additionally petitioners understood at the time they submitted their oic that their payment could be returned on their modified form 656-l petitioners offered to pay dollar_figure million and hand wrote pursuant to sec_4 terms - 4b sec_4 of the terms states if the irs rejects or returns the offer the irs will return any amount_paid with the offer under irs guidelines for oics payments or deposits received with the oic are either placed in a non- interest-bearing account stamped nonnegotiable and returned or posted to a taxpayer’s account and processed through paper check conversion see internal_revenue_manual irm pt date sorts and payment processing once a determination has been made with respect to an oic deposits on accepted oics will be applied against the taxpayer’s liability and deposits on withdrawn rejected or returned offers will be refunded to the taxpayer see id pt date disposition of oic deposits respondent rejected petitioners’ oic and subsequently returned their dollar_figure million deposit in accordance with those guidelines alternatively petitioners argue that their oic was deemed accepted under the ucc because their offer was not rejected within days the facts surrounding this oic and the irs’ response--set forth in petitioners’ response to respondent’s motion for partial summary_judgment see supra note 5--clearly show the irs’ timely rejection of their oic and return of their dollar_figure million deposit see sec_7122 hornbacker v commissioner tcmemo_2016_65 at holding that the irs has up to months to process an oic more importantly the u s government as the sovereign is not bound by state statutes such as the ucc see burnet v harmel u s pincite bear v commissioner wl at accordingly there is no objective manifestation of mutual assent by the parties to settle petitioners’ tax_liabilities for and and no settlement for the court to enforce iii conclusion before the court is a petition for redetermination of petitioners’ and federal_income_tax deficiencies resulting from flowthrough income from mr whitesell’s wholly owned s_corporations the notice_of_deficiency for petitioners’ and tax years was issued within both periods of limitation for assessment the parties have not filed a settlement stipulation with the court as to petitioners’ and tax years and there is no settlement or contract to settle their income_tax liabilities for and for the court to enforce because their oic was rejected timely accordingly the court will grant respondent’s motion for partial summary_judgment the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
